1      CENTER FOR DISABILITY ACCESS
       Chris Carson, Esq., SBN 280048
2      Ray Ballister, Jr., Esq., SBN 111282
3
       Phyl Grace, Esq., SBN 171771
       Dennis Price, Esq., SBN 279082
4      Mail: PO Box 262490
       San Diego, CA 92196-2490
5      Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
6      (858) 375-7385; (888) 422-5191 fax
       phylg@potterhandy.com
7      Attorneys for Plaintiff
8      CRIS C. VAUGHAN (SBN 99568)
9
       VAUGHAN & ASSOCIATES
       6207 South Walnut Street, Suite 800
10     Loomis, CA 95650
       Telephone: (916) 660-9401
11     Facsimile: (916) 660-9378
       cvaughan@adasolutionsgroup.com
12     Attorney for Defendant
13                          UNITED STATES DISTRICT COURT
14                         EASTERN DISTRICT OF CALIFORNIA
15     PAMELA KOUSSA,
                                                Case: 2:18-CV-00953-MCE-KJN
16                  Plaintiff,
17         v.                                   JOINT STIPULATION FOR
18     MURIEL J. BOHR, in individual            DISMISSAL PURSUANT TO
       and representative capacity as           F.R. CIV.P. 41 (a)(1); ORDER
19     trustee; and Does 1-10,
20                  Defendants.
21
22
23
24
25
26
27
28                                          1

     Joint Stipulation for Dismissal   Case: 2:18-CV-00953-MCE-KJN
1
                                       STIPULATION
2
3
4           Pursuant to F.R.CIV.P.41 (a)(1), IT IS STIPULATED by and between
5    the parties hereto that this action may be dismissed with prejudice as to all
6    parties; each party to bear his/her/its own attorneys’ fees and costs. This
7    stipulation is made as the matter has been resolved to the satisfaction of all
8    parties.
9
10
11
12   Dated: November 9, 2018            CENTER FOR DISABILITY ACCESS
13
                                        By: /s/ Phyl Grace
14                                             Phyl Grace
15
                                               Attorneys for Plaintiff

16   Dated: November 9, 2018            VAUGHAN & ASSOCIATES
17
                                       By: /s/ Cris C. Vaughan
18                                             Cris C. Vaughan
19                                             Attorney for Defendants
                                               Muriel J. Bohr
20
21
22
23
24
25
26
27
28                                            2

     Joint Stipulation for Dismissal    Case: 2:18-CV-00953-MCE-KJN
1
                           SIGNATURE CERTIFICATION
2
3
4    I hereby certify that the content of this document is acceptable to Cris C.
5    Vaughan, counsel for Muriel J. Bohr, respectively, and that I have obtained
6    Mr. Vaughan’s authorization to affix his electronic signature to this document.
7
8    Dated: November 9, 2018           CENTER FOR DISABILITY ACCESS
9
                                       By: /s/ Phyl Grace_
10                                            Phyl Grace
11                                            Attorneys for Plaintiff
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                           3

     Joint Stipulation for Dismissal   Case: 2:18-CV-00953-MCE-KJN
1
                                           ORDER
2
3
            Pursuant to Federal Rule of Civil Procedure 41(a)(1) and the stipulation
4
     between the parties (ECF No. 11), this action IS HEREBY ORDERED dismissed
5
     with prejudice, each party to bear their own attorneys’ fees and costs. The Clerk
6
     of the Court is directed to close this case.
7
            IT IS SO ORDERED.
8
     Dated: November 19, 2018
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             4

     Joint Stipulation for Dismissal     Case: 2:18-CV-00953-MCE-KJN
